Citation Nr: 9916848
Decision Date: 03/12/99	Archive Date: 06/24/99

DOCKET NO. 98-01 692               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for posttraumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant had active service from January 1969 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1997 rating decision, in which the St.
Petersburg, Florida, Regional Office (RO) of the Department of
Veterans Affairs (VA) granted service connection for PTSD, and
assigned a 10 percent disability evaluation. By means of a rating
decision dated in February 1998, the RO increased the disability
evaluation to 30 percent disabling.

The Board notes that, in the Informal Hearing presentation dated in
November 1998, the appellant's representative requested review of
the appellant's claim for an increased rating for PTSD under the
regulations currently in effect, as well as the regulations in
effect prior to November 7, 1996. In this regard, the Board notes
that the appellant filed his claim in January 1997, which is after
the amendments to schedular rating criteria for mental disorders.
Accordingly, application of the schedular criteria for mental
disorders in effect prior to November 1996 is not warranted. See
generally Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that his PTSD symptomatology,
which includes anxiety, mild depression, limited coping ability,
nightmares, flashbacks, intrusive thoughts, insomnia, anger
outbursts, irritability, social avoidance, paranoia and disturbance
in motivation, interferes with his daily life and precludes his
ability to maintain relationships in both a social and industrial
setting.

2 - 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the appellant's claims file.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that the preponderance of the evidence is against the
appellant's claim for an increased rating for PTSD.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
appellant's claim for an increased rating has been developed.

2. The appellant's PTSD is manifested principally by constricted
affect, anxious and mildly depressed mood, and limited coping
ability with complaint of nightmares, flashbacks, intrusive
thoughts, insomnia, anger outbursts, irritability, social
avoidance, paranoia and disturbance in motivation, but absent
complaint of panic attacks and without impairment of judgment,
speech, abstract thinking or memory.

CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been met. 38
U.S.C.A. 1155, 5107(b) (West 1991); 38 C.F.R. 4.130, Part 4,
Diagnostic Code 9411 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's claim
for an increased rating is "well grounded" within the meaning of 38
U.S.C.A. 5107(a). That is, he has presented a claim which is
plausible. See Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).
Furthermore, the appellant has undergone a recent VA PTSD
examination and his VA outpatient treatment records have been
associated with the claims folder. The record does not reveal any
additional sources of relevant information which may be available
concerning this claim. The Board accordingly finds the duty to
assist him, mandated by 38 U. S.C.A. 5107, has been satisfied.

Review of the record shows that the appellant served in the
Republic of Vietnam from the time period of July 1969 to July 1970.
He is the recipient of the Combat Infantryman Badge.

VA outpatient treatment reports, dated from January 1996 to January
1997, reveal treatment for severe, chronic PTSD symptomatology
which included nightmares, flashbacks, depression, irritability,
insomnia, and social avoidance. He was described as a pleasant,
depressed individual who was not suicidal or psychotic. His
treatment regimen included Zoloft, trazadone and Benadryl.

On VA PTSD examination, dated in March 1997, the appellant recalled
his in- service exposure to traumatic events, to include exposure
to active combat and witnessing life- threatening injuries to
fellow servicemates. He reported that he started having problems
with sleep, restlessness, anxiety and irritability in approximately
1970. He indicated that he was easily upset, very moody and would
get into frequent fights. He had difficulty maintaining employment
until about 1977, at which time he began employment as an equipment
cleaner in a civilian capacity with the Navy. However, he indicated
that he was soon to be unemployed due to a base closure. During
this employment, he indicated that he had on and off problems with
his job due to his inability to get along with people, his
moodiness and irritability. He had been finding it harder to cope
with his problem, and he finally sought help with VA in October
1996. Presently, he reported experiencing

- 4 -

intrusive thoughts and recurring dreams of Vietnam two to three
times per month. He reported increasing feelings of nervousness,
detachment, irritability, sleep deprivation, vigilance,
suspiciousness and outbursts of anger.

On mental status examination, the appellant appeared casually
attired and fairly groomed. He looked older than his stated age. He
was well developed and well nourished. He was alert and oriented
times three. He was quite verbal, but he spoke in a slow,
deliberate tone of voice and his speech remained coherent and
logical. There was no evidence of acute psychotic symptoms. He
denied any delusions or hallucinatory experiences. He admitted to
feeling paranoid. His mood was anxious and mildly depressed, and
his affect was constricted. He denied any suicidal or homicidal
ideation or intent. Cognitive functions were within normal range.
Memory and concentration were intact. His insight and judgment were
fair, and his coping abilities were limited. Diagnosis was of
chronic, moderate to severe PTSD with symptom manifest. His Global
Assessment Functioning (GAF) score was in the 58 to 60 range.

By means of a rating decision dated in June 1997, the RO granted
the appellant's claim for service connection for PTSD, and assigned
a 10 percent disability evaluation effective to the date of claim.

VA outpatient treatment reports, dated in September and December
1997, showed continued treatment for severe, chronic PTSD. The
appellant reported social isolation, awakened sleep due to
nightmares or noise, and inability to complete tasks due to lack of
concentration and energy. He had been retired early from his job at
NADAP, and he did not feel like looking for a new job. He indicated
that it was hard to live on just retirement income. Upon
reconsideration of the appellant's claim, the RO increased the
disability evaluation for PTSD as 30 percent disabling effective to
the date of claim.

Disability ratings are based on the average impairment of earning
capacity resulting from disability. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.1 (1998). Separate diagnostic codes identify the
various disabilities. Where there is a question as to which of two
evaluations shall be applied, the higher evaluations will be
assigned if

- 5 -

the disability more closely approximates the criteria required for
that rating. Otherwise, the lower rating will be assigned. 38
C.F.R. 4.7 (1998). The determination of whether an increased
evaluation is warranted is to be based on a review of the entire
evidence of record and the application of all pertinent
regulations. See Schaftath v. Derwinski, 1 Vet.App. 589 (1991).

The severity of the appellant's PTSD is assessed for VA
compensation purposes by application of the criteria set forth in
Diagnostic Code 9411 of the VA Schedule for Rating Disabilities
(Schedule), 38 C.F.R. Part 4. The appellant is currently in receipt
of a 30 percent rating which contemplates occupational and social
impairment with occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine
behavior, self- care, and conversational normal), due to depressed
mood, anxiety, suspiciousness, panic attacks (weekly of less
often), chronic sleep impairment, and mild memory loss (such as
forgetting names, directions, recent events.)

A 50 percent rating is warranted for occupational and social
impairment with reduced reliability and productivity due to such
symptoms as: flattened affect, circumstantial, circumlocutory, or
stereotyped speech; panic attacks more than once a week; difficulty
in understanding complex commands; impairment of short- and long-
ten-n memory; impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; and difficulty in establishing
and maintaining effective work and social relationships.

In this case, the Board notes that the appellant's PTSD is
manifested by constricted affect, anxious and mildly depressed
mood, and limited coping abilities. He reports nightmares,
flashbacks, intrusive thoughts, insomnia, anger outbursts,
irritability, social avoidance, paranoia and disturbance in
motivation. The psychiatric assessment of his psychological, social
and occupational functioning (GAF score) is consistent with
slightly greater than moderate symptoms or moderate difficulty in
social and occupational functioning. This assessment, along with
the PTSD symptomatology shown, is consistent with the 30 percent
rating in effect.

6 -

However, the assessment of the mental health care providers who saw
the appellant regularly in the mental health clinic was that his
PTSD was not moderate, but severe. While such an assessment is
consistent with a rating greater than 30 percent, close examination
of the record does not show the PTSD symptomatology that is
contemplated by a 50 percent rating. That is, he does not show
flattened affect, panic attacks or impairment of judgment, speech,
abstract thinking or :memory. And while he is unemployed, his
relatively recent unemployment was due -to economic factors and not
his inability to work. Based upon the foregoing, the Board finds,
by a preponderance of the evidence, that the appellant is not
entitled to a schedular rating in excess of 30 percent for his
PTSD.

Finally, the United States Court of Veterans Appeals (Court) has
held that the Board is precluded by regulation from assigning an
extra-schedular rating under 38 C.F.R. 3.321(b)(1) in the first
instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court has
further held that the Board must address referral under 38 C.F.R.
3.321(b)(1) only where circumstances are presented which the
Director of the VA's Compensation and Pension Service might
consider exceptional or unusual. Shipwash v. Brown, 8 Vet-App. 218,
227 (1995). Having reviewed the record with these mandates in mind,
the Board finds no basis for further action on this question.

The evidence in this case is not so evenly balanced so as to allow
application of the benefit of the doubt rule as required by law and
VA regulations. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 4.3
(1998).

7 -

ORDER 

An increased rating for PTSD is denied.

NANCY I. PHILLIPS
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18,1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

8 -

